Fax from        817     341 0822                                       94-86-15 88:48         Pg:




      RECEIVED
                                                       FAX
        APR-6 2015                          Joseph F. Palazzolo
      CtX-riT OF ArFSAL3                  602 Greenwood Cut Off Rd.
  rr..-.-.ri:-, fy.sTpiST OF ' -X*5         Weatherford, TX. 76088
                                                   April 6, 2015
                                                                                        1%
      Clerk of the Court                                                             *& e?^-n
      Second Court of Appeals
      Tim Curry Criminal Justice Center                                         to

      401 West Belknap, Suite 9000                                                    ft
                                                                                        <3*        l*
      Fort Worth, Texas 76195-0211                                                            i*

                                                                                               fe
      In The Matter Of:
      No. 02-14-00262 - CV
      Fort Worth Independent School District
                                       Appellant
                                  v.
     Joseph Palazzolo
                                       Appellee

      RE: Motion to Withdraw of: Kristine Skocpol-Saleh, Texas Bar No. 24066713

     Dear Clerk of the Court,

     I have read the above referenced document filed by Kristine Skocpol-Saleh, Texas Bar
     No. 24066713 last night                          '                               "*

     Iherewith offer three of several letters (attached) Isentto Ms. Skocpol-Saleh beginning
     March 18, 2015 along with proof of service. I hope this will reaffirm my original letter and
     aid in the Court's decision making process.

     Iam in the process ofsecuring appellate counsel who has practiced beforethis Court
     but will need time to retrieve files from Ms. Skocpol-Saleh. The Declaratory judgment
     related to this Appeal remains pending in District Court.

     Thank you for your attention to this matter.




    (817)341-0822 hm/fax
    (817)597-0650 cell
Fax from   : 817 341 8822                                            04-86-15 88:41       Pg:




                                                  FAX
                                      Joseph F. Palazzolo
                                    602 Greenwood Cut Off Rd.
                                      Weatherford, TX. 76088
                                         March 20, 2015


     D. KRISTINE SKOCPOL-SALEH
     500 E. Henry Street
     Hamilton, Texas 76531
     (469) 285-1926 (Telephone)
     (877) 354-2117 (Fax)
     Kristine@kristinelaw.com

    RE: Formal Termination

    Dear Kristine,

    It is Friday morning. Ihave tried calling you this morning three (3) times per your
    instruction, to no avail.

    Ijust learned that you had not even filed an entry ofappearance with the Court of
    Appeals for the Second District ofTexas until February 11, 2015.
    Ihave contacted the Court Clerk for the Court of Appeals and have notified them that
    you have been TERMINATED.

    The Clerk advised that you must file the notice of your termination with the Court along
    m}lT^0J,On for Extension ofTirne or in the Alternative, Motion to Abate the Appeal
    ofFWtSD Based on Pendency ofUnderlying Declaratory Judgment as I have
    repeatedly requested.

    If you wish to withdraw from both the TOMA and Dansby cases, please advise.
   You have violated our trust in you, the terms of our contract, and have put me at great

   Ineed to secure all of my legal files necessary for the Appeal (and other cases if
   necessary) as soon as possible. This should include the original documents file and
   disk jgave you atour first meeting and which Ihave been requesting from you since
   October 2014.


   Acopy of this notice will be sent to the Court Clerk for the Court of Appeals.
   Thank yoiTfor your attention to this matter.
Fax frotn   : 817   341 8822                                                 84-86-15 08:41        Pg:   3


HP OfficeJet Pro 8500 A910 All-in-One series             Fax Log for
                                                         Diamond P Ranch
                                                         (817)341-0822
                                                         Mar 20 2015 11:09AM



Last Transaction


Date     Time       Type                   Station ID                  Duration      Pages    Result

                                                                       Digital Fax

Mar 20   11:07AM    Fax Sent               18773542117                 0:56                   OK
                                                                       N/A
Fax from    817   341 8822
                                                                     84-86-15 88:41     Pg:




                                                   FAX
                                      Joseph F. Palazzolo
                                    602 Greenwood Cut Off Rd.
                                      Weatherford. TX. 76088
                                         March 20, 2015


     D. KRISTINE SKOCPOL-SALEH
     500 E. Henry Street
     Hamilton, Texas 76531
    (469) 285-4926 (Telephone)
    (877) 354-2117 (Fax)
    Kristine@kristinetew.com

    Dear Kristine,

    It is Friday morning. Per your text last night Ihave attempted to phone and text you. You
    did notadvise that you would be in Court. You advised youwould be available.
    I need to know ifyou are going to file the Motion for Extension of Time or in the
    Alternative, Motion to Abate the Appeal of FWISD Based on Pendency of Underlying
    Declaratory Judgment as I requested yesterday.
    Please advise ASAP or Iwill be forced to notify the Appeals Courtthat I have
    terminated ouragreement and will proceed with filing the BAR complaint.
    Thank you for your attention to this matter.

    Sii
Fax from   : 817   341 8822
                                                                          84-86-15 88:42          Pg:   5


HP OfficeJet Pro 8500 A910 All-in-One series             Fax Log for
                                                         Diamond P Ranch
                                                         (817)341-0822
                                                         Mar 20 2015 8:52AM


Last Transaction


Date     Time      Type                    Station ID                  Duration      Pages   Result

                                                                       Digital Fax

Mar 20   8:51AM    Fax Sent                18773542117                 0:47          1       OK
                                                                       N/A
Fax fron   : 817   341 8822
                                                                   04-86-15 08:42   Pg:




                                              FAX
                                     Joseph F. Palazzolo
                                   602 Greenwood Cut Off Rd.
                                    Weatherford, TX. 76088
                                        March 18,2015



     D. KRISTINE SKOCPOL-SALEH
     500 E. Henry Street
     Hamilton, Texas 76531
     (469) 285-4926 (Telephone)
     (877) 354-2117 (Fax)
     Kristine@kristinelaw.com

     Dear Kristine,

     Ijust learned that the appeal brief is due from you on Monday March 23.
    The Appellate Court has no motion for an extension. Ineed to know what is going on
    and I need anarjswertoday.

    Sincerity,
Fax fron   : 817   341 8822
                                                                          04-06-15 08:42          Pg:   7


HP OfficeJet Pro 8500 A910 AJI-in-One series             Fax Log for
                                                         Diamond P Ranch
                                                         (817)341-0822
                                                         Mar 18 2015 12:06PM


Last Transaction


Date     Time      Type                    Station ID                  Duration      Pages   Result


                                                                       Digital Fax

Mar 18   12:04PM   Fax Sent                18773542117                 1:10          1       OK
                                                                       N/A